Citation Nr: 0635979	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-34 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-operative heart 
transplant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for post-operative heart transplant.  

In August 2006 the Board received a motion requesting that 
the veteran's case be advanced on its docket.  However, as 
the veteran has since requested withdrawal of his appeal, the 
motion is rendered moot.  


FINDING OF FACT

On September 25, 2006, prior to the promulgation of a 
decision in the appeal, the Board received a statement from 
the veteran requesting withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the September 2006 statement, the veteran requested 
cancellation of his pending appeal.  As the veteran has 
withdrawn his current appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  

ORDER

The claim of entitlement to service connection for post-
operative heart transplant is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


